UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6813



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

AARON BROCKINGTON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-90-100, CA-96-5-3)


Submitted:   September 24, 1996           Decided:   October 9, 1996


Before HALL, MURNAGHAN, and NIEMEYER, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Aaron Brockington, Appellant Pro Se. Joan Elizabeth Evans, Assis-
tant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Aaron Brockington appeals from the district court's order

denying his motion filed under 28 U.S.C. § 2255 (1994), amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1214. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. United States v.

Brockington, Nos. CR-90-100; CA-96-5-3 (E.D. Va. April 10, 1996,

May 9, 1996). We deny Brockington's motion for appointment of

counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2